Title: To Thomas Jefferson from Samuel Miller, 18 January 1808
From: Miller, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     New-York, January 18, 1808.
                  
                  I hope You will pardon the liberty which I take in addressing You on a subject of considerable delicacy.
                  Several of my Clerical brethren, and other friends of Religion, in this city, deeply affected with the present aspect of our public affairs, have lately expressed an earnest wish that we might be called upon, as a nation, to observe a day of Fasting, Humiliation and Prayer. Various means have been suggested for the attainment of this object. Among others, it has been proposed that the Clergy of our City, as a body, should make an application, more or less formal, to the President of the United States, requesting him, by Proclamation, to recommend such a public observance. I am not certain that such an application is determined on, even in the mind of an individual; but it has been proposed, and may possibly be made.—
                  The object of this letter is frankly to ask, whether such an application to you would be agreeable or otherwise. I am sensible that a question may arise, both with regard to the constitutional power of the President to act in a case of this kind, and the occasions on which it is expedient to exercise such a power, supposing it to be possessed. But on neither of these points does it become me to offer any observation. It is possible that your views of the subject might forbid you to take such a step as that which is proposed, under any circumstances: and it is also possible that an application from a body of respectable Clergymen might be considered as, in some degree, removing your objections, if any exist; at least such of them as arise from an aversion to all interference, on the part of a civil Magistrate, with the religious concerns of the community.—
                  Allow me, Sir, further to observe, that while I should be much gratified at your viewing this subject with a favorable eye, both as a warm friend of the proposed Solemnity, and as a cordial well-wisher to your happy administration; yet if it would be, on the whole, more agreeable to your wishes that no such application, as that alluded to, should be made, I shall consider it as my duty to oppose, and endeavor to prevent it.
                  I have only to add, that, in making this communication, I act without the suggestion, and without the knowledge of any other person.—
                  I have the honor to be, Sir, with very great respect, Your sincere friend & humble Servant
                  
                     Saml: Miller.
                  
               